 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   VENCIL GREEN,                                     No. 2:19-CV-0109-WBS-DMC-P
12                      Plaintiff,
13          v.                                         ORDER
14   NASARIA CHAMBERLAIN, et al.,
15                      Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19   Eastern District of California local rules.
20                  On October 4, 2019, the Magistrate Judge filed findings and recommendations
21   herein which were served on the parties and which contained notice that the parties may file
22   objections within the time specified therein. No objections to the findings and recommendations
23   have been filed.
24                  The court has reviewed the file and finds the findings and recommendations to be
25   supported by the record and the Magistrate Judge’s analysis.
26   ///
27   ///
28   ///
                                                       1
 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.         The findings and recommendations filed October 4, 2019, are adopted in

 3   full;

 4                  2.         Plaintiff’s retaliation claims are dismissed as against defendants Conlon,

 5   Smith, Rogers, Heintscel, Voong, Roy, Lizarraga, and Feltner;

 6                  3.         Plaintiff’s due process and Eighth Amendment claims are dismissed as

 7   against all defendants;

 8                  4.         The Clerk of the Court is directed to terminate Conlon, Smith, Rogers,

 9   Heintscel, Voong, Roy, Lizarraga, and Feltner as defendants to this action; and

10                  5.         This action proceeds on plaintiff’s original complaint on plaintiff’s

11   retaliation claims against defendants Stein, Reynolds, Chamberlain, Bennett, Early, and Tozi.

12   Dated: December 20, 2019

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
